NEWS RELEASE BONTAN CORPORATION OBTAINS SIGNIFICANT ISRAEL OFFSHORE OIL AND GAS CONCESSIONS Toronto, Ontario, November 23, 2009 – Bontan Corporation Inc.(Bontan) (OTCBB:BNTNF)is pleased to announce that it has acquired, through its wholly owned subsidiary, an indirect 71.63% working interest intwo drilling licenses and one exploration permit in the Levantine Basin, 40 kilometers off the West coast of Israel in the eastern Mediterranean (“Project Assets”).Petroleum License 347 (“Mira”) and Petroleum License 348 (“Sarah”) cover approximately 198,000 acres (803 sq. kilometers), and Petroleum Preliminary Permit 199 (“Benjamin”), covers approximately 461,000 acres (1,865 sq kilometers). Bontan’s interest is held by its 75% equity interest in Israel Petroleum Company, LTD. (IPC).IPC has acquired an undivided 95.5% working interest in the Project Assets from a private company, subject to approval of the transfer by the Israeli Ministry of Infrastructure. The consideration paid by Bontan in connection with the acquisition of its interest in IPC was a cash consideration, 8.6 million common shares and 22.8 million common share warrants. The warrants have a term of 5 years and are exercisable at US$4 per share.The private company retained a 3% overriding royalty in the Project Assets. Bontan arranged for one-year loans to cover part of the acquisition cost. The loans accrue interest at 10%, are payable without penalty at any time, and are secured by a portion of the shares in IPC. A total of 1.15 million common share warrants have been issued to the lenders as compensation for the loans. The warrants have a five year term and are exercisable at US $0.35 per share. All shares and warrants issued are restricted from trading until their resale is registered with the U.S. Securities and Exchange Commission. About the Project area The Project Assets are located in the Levantine Basin near the recent Tamar 1, Tamar 2, and the Dalit natural gas discoveries. The three wells were drilled by Noble Energy Inc. (NBL.NYSE), who partnered with Delek Energy Systems (DEOL.TA), Isramco (ISRA.TA), and Avner Oil and Gas LP (AVNR.TA). The wellshave a reported 6.8 TCF (1.02 BBOE) of estimated proved, probable and possible reserves in the licensed area, making this the second largest gas discovery in the world since January 2008. South of the Project Assets is the existing Mari-B field, also drilled by Noble, Delek, and Avner, which contains a reported 1 TCF (150 MBOE) of estimated proved, probable and possible reserves. The required 3-D seismic for the license area is in the process of being completed.The required 2-D seismic work for the permit has been completed and application will be made to convert the permit to a license. Management of Project Assets International Three Crown Petroleum LLC (ITC), managed by Howard Cooper, owns a 22.5% equity interest in IPC and will operate the Project Assets.Mr. Cooper has been involved in the international oil and gas business for thirty years, having successfully developed projects in the United States, Russia, and Kazakhstan.Mr.
